Citation Nr: 0207732	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of an injury to the extrinsic 
muscles of the left shoulder girdle.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the current appeal in April 1996 and 
October 1997.  The benefit on appeal was partially granted by 
the RO in January 2002 when the veteran was granted service 
connection for a residual scar status post-removal of mortar 
fragments from the left scapula, and which was evaluated as 
10 percent disabling.  The appeal is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's residuals of an injury to his extrinsic 
muscles of the left shoulder girdle are manifested by damage 
to the muscle, mild tissue loss with atrophy of the left 
trapezius, left levator scapula, and serratus magnus, 
depression along the pertinent scar, and a radiopaque 
metallic foreign body in the soft tissues of the mid-
posterior back.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for residuals of an injury to the extrinsic muscles of the 
left shoulder girdle have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.56, 4.73, Diagnostic Code 5301 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
notified of the evidence needed for his increased rating 
claim and of the evidence VA would assist him in obtaining by 
letter in January 2002.  He was also notified of the 
pertinent laws, regulations, and rating provisions in 
connection with his increased rating claim in the March 1998 
Supplemental Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records and VA muscle examination 
reports.  The Board has not been made aware of any additional 
evidence that is available in connection with this appeal, 
nor is there any indication of any evidence that the RO has 
not obtained and associated with the claims file.  In fact, 
the veteran specifically indicated in his April 2002 
correspondence that he had no additional evidence in support 
of his claim.  Therefore, no further assistance to the 
veteran regarding development of evidence is required and the 
duty to assist the veteran has been satisfied.  VCAA, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

II. Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2001).  Additionally, the evaluation of the same 
disability under various diagnosis, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Factual Background

The veteran's service medical records reveal that on July 3, 
1952, the veteran was wounded in action when an enemy shell 
fragment penetrated his left chest wall.  His service medical 
records reflect debridement of the wound, and that his wound 
was sutured on July 7, 1952, under general anesthesia.  The 
service medical records also reveal that there was no major 
artery or nerve involvement.

An October 1992 radiology report reflects a metallic fragment 
by the left upper lobe of the veteran's lung, otherwise clear 
lungs.  A May 1994 VA radiology diagnostic report contains a 
clinical history of pain and an impression of a 1-centimeter 
radiopaque metallic foreign body embedded in the soft tissues 
of the mid-posterior back.  A second May 1994 VA radiology 
diagnostic report reflects a 1-centimeter radiopaque metallic 
foreign body projected over the soft tissues of the middle 
portion of the left lateral chest wall.

A May 1994 VA muscle examination report reflects subjective 
complaints of pain in the left scapula with radiation to 
dorsal spine and cramps on scar areas.  The report reflects 
muscle atrophy of Group I muscles, residual shell fragment 
wound on the left scapula, and left trapezius myositis.  The 
report also reflects that the veteran has a linear scar, 3 
centimeters long by a half-centimeter wide, with keloid 
tissue, depression, and which is tender to palpation over the 
left scapula, medial aspect.  Damage to the nerve due to 
diminished pinprick and smooth sensation on surgical area and 
left scapula, as well as damage to muscle and mild weakness 
of the left trapezius, levator scapula, and serratus magnus 
is also reflected in the May 1994 report.

The evidence of record reflects that the veteran failed to 
report for a VA examination scheduled in March 1997.

A November 1997 VA muscle examination report reflects that 
the VA physician specifically noted that there is no loss of 
deep fascia or muscle softening of the pertinent muscles, and 
that the veteran's service-connected injury did not affect 
the upward rotation of the scapula, as upward rotation was 
complete.  The VA physician also notes in the November 1997 
report that there was no loss of muscle tissue and that the 
veteran had normal muscle strength.  The report also reflects 
that the veteran indicated that he had not gone to a 
physician in the year preceding the VA examination due to 
pain in the affected area and that there was no muscle pain.  
The report also reflects no tendon damage, no adhesions, no 
muscle herniation, and that the veteran's scar had no keloid 
formation, no depression, no inflammation, no swelling, no 
ulceration, and good vascular supply.  The November 1997 
examination report also specifically reflects that the 
veteran had full and complete range of motion of the left 
shoulder, pain free with no instability, no tenderness to 
palpation, and no crepitation.  The report reflects that the 
veteran is right-handed.

An April 1998 medical record from a private physician states 
that the veteran had pain and decreased range of motion on 
the left scapula region.

An October 1999 VA muscle examination report reflects a 
diagnosis of mild muscle atrophy of Group I muscles and left 
trapezius myositis.  The report reflects that the veteran 
indicated occasional left posterior shoulder pain associated 
with pressure on the left shoulder from the back of a chair 
or the seat of a car, and difficulty sleeping in the supine 
position due to painful left posterior shoulder.  The report 
also reflects mild tissue loss with atrophy of the left 
trapezius, left levator scapula, and serratus magnus but no 
tendon damage or muscle herniation.  The report states there 
was diminished pinprick and light touch on the surgical area 
of the left scapula and some damage of the muscles.  No loss 
of muscle function is recorded in the examination report, as 
well as that the veteran was able to lift his arm and rotate 
and reach in front and back of his body.  The report reflects 
that the veteran's initial injury was treated with first aid 
in the field in North Korea, while the fragments were later 
removed at a hospital in South Korea.

Legal Analysis

To begin, the Board notes that the pertinent regulations 
governing evaluations for muscle injuries were amended 
effective June 1997.  The United States Court of Appeals for 
Veterans Claims, formally known as the United States Court of 
Veterans Appeals (hereinafter Court), has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  The Board observes that 38 C.F.R. 
§ 4.56(d) (1997) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) (1996) in effect prior to July 3, 1997, without 
substantive change.  In evaluating the veteran's service-
connected disability, the Board will rely on the current 
regulations.  See, e.g., Fugere v. Derwinski, 1 Vet. App. 103 
(1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).

The Board has reviewed all the evidence of record.  The 
veteran is currently evaluated as 10 percent disabled for 
residuals of an injury to the extrinsic muscles of the left 
shoulder girdle.  The veteran's VA medical records indicate 
that he is right-handed.  See 38 C.F.R. § 4.69 (2001).  
According to the applicable criteria, the veteran's current 
10 percent evaluation for his service-connected, non-dominant 
side muscle injury contemplates a moderate injury to Muscle 
Group I.  An increased rating to 20 percent is warranted for 
moderately severe injury to Muscle Group I while a 30 percent 
disability is warranted for a severe injury.  38 C.F.R. 
§ 4.73 (2001).

The Code of Federal Regulations provides guidance for 
evaluating muscle injuries caused by various missiles and 
projectiles.  The provisions of 38 C.F.R. § 4.56 (2001) 
convey, in pertinent part, the following definitions:

...(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

...(2) Moderate disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.   (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.   

(3) Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.   (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Sever disability of muscles- (i) Type 
of injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint. Service Department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound.  Records of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
Findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Test of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
muscle disability.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. § 
4.71, Plate I (2001).

In the instant case, the May 1994 and October 1999 VA muscle 
examination reports reflected damage to the muscle, mild 
tissue loss with atrophy of the left trapezius, left levator 
scapula, and serratus magnus, and depression along the 
pertinent scar.  His service medical records reflected 
debridement of the mortar fragments under anesthesia.  The 
medical evidence of record also indicated a radiopaque 
metallic foreign body in the soft tissues of the mid-
posterior back.  As such, the Board finds that the evidence 
of record reflects residuals of the in-service debridement of 
mortar fragments from the veteran's left scapula such that 
his disability picture more closely approximates a moderately 
severe injury to the muscle.  As such, the Board finds that 
the veteran is entitled to a 20 percent disability rating.  
See 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5301 
(2001). 

The veteran is not entitled to the higher 30 percent 
disability evaluation as the evidence of record does not 
reflect the type of scars indicative of wide damage to the 
muscle group in question, nor does it show loss of deep 
fascia or muscle substance, or severe impairment of function.  
In fact, the evidence of record reflected that the veteran 
has no loss of muscle function and full range of motion.  
While the April 1998 medical record from a private physician 
states that the veteran had decreased range of motion, the 
Board finds the three VA muscle examination reports which all 
reflect full range of motion to clearly outweighs the private 
physician's one-line note in support of the veteran's claim 
which merely states decreased ranged of motion of the left 
scapula region without any further information.  As such, the 
veteran's disability picture does not more closely 
approximate the criteria for a disability rating in excess of 
20 percent.  See 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.71a, 
Diagnostic Code 5201, 4.73, Diagnostic Code 5301 (2001). 

The veteran advances that the fragment in his left shoulder 
is productive of significant pain.  He is clearly competent 
to report that his service-connected symptomatology has 
increased in severity.  However, the Board finds that the 
clinical documentation of record is more probative as to the 
veteran's current disability picture.  That evidence reflects 
the impairment associated with the veteran's service-
connected disability is consistent with a moderately severe 
muscle injury.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that scars must be considered separately.  As such, the RO 
granted service connection for the veteran's residual scar, 
status post-removal of left scapula mortar fragments over 
left scapula and medial aspect, and evaluated it as 10 
percent disabling.  See 38 C.F.R. § 4.119, Diagnostic Code 
7804 (2001).   The veteran is currently evaluated at the 
highest disability rating available under Diagnostic Code 
7804.  As such, the veteran is not entitled to a higher 
disability rating.  See 38 C.F.R. § 4.14 (2001).

The Board has further considered whether other factors such 
as functional impairment and pain as addressed under 38 
C.F.R. §§ 4.10, 4.40, and 4.50 warrant the grant of a higher 
evaluation. See DeLuca v. Brown, 8 Vet.App. 202, 205-207 
(1995).  However functional impairment is already a 
consideration of the criteria and an separate evaluation is 
therefore not warranted.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

A 20 percent disability rating, but no more, for residuals of 
an injury to the extrinsic muscles of the veteran's left 
shoulder girdle is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

